The opinion of the court was delivered by
Redfield, J.
We do not perceive any sufficient reason to doubt the correctness of the decision of the county court in relation to the charge for money paid. For whether the auditor disallowed it, on the ground that the evidence was ££ insufficient,” in that it did not gain credit with him, or that it did not show "such a payment of money as could be properly charged on book, it involving a question of special indemnity and consequential damage, the decision of the auditor would, in the first case, be final and not subject to *74revision by the court; and, in the latter, it would be founded on such obvious principles of sound law, as could leave no ground of doubt of its correctness.
We think the decision of the county court, (and of the auditor,) in allowing the remainder of the account, is erroneous. That account, it is conceded, had long been barred by the statute of limitation, previous to the passing of the act of 1832. It is contended, that that act had such a retrospective operation as to remove the bar. Now conceding, for the argument’s sake, (and we are not prepared to do it upon any other ground at present,) that the legislature may lawfully repeal a statute of limitations, so as to revive extinct causes of action, it is obvious, that, upon principles of expendiency merely, this would be one of the very last limits of power, to which they would resort. It is, therefore, not one which is to be inferred from any dubious construction. Such an intention should be unequivocally expressed, before courts would feel called upon to inquire into its propriety and validity. It appears obvious to this court, from the terms made use of in the act of 1832, that it was never intended to have any retrospective operation — at most, not to the extent now claimed. The most that could be contended for is, that, in cases, where the debt was not barred, and the debtor was at that time without the state, and the time limited by the statute was in progresss of running, that it should be arrested until the return of the debtor; and of this we express no opinion.
Judgment reversed and judgment for defendant.